COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00233-CV


RCS Enterprises, LP and James              §    From the 43rd District Court
Martin Montgomery
                                           §    of Parker County (CV11-0796)
v.
                                           §    December 19, 2013

Darrell G. Hilton and Debbie L. Hilton     §    Opinion by Justice Dauphinot


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellants shall jointly and severally pay all of the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Lee Ann Dauphinot